Exhibit 10.15 REGISTRATION RIGHTS AGREEMENT by and among AMERICAN FARMLAND COMPANY and THE HOLDERS NAMED HEREIN Dated: October 23, 2015 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is entered into as of October 23, 2015 by and among American Farmland Company, a Maryland corporation (the “Company”), and each of the holders (collectively, the “Holders” and each individually as a “Holder”) of units of limited partnership interest in American Farmland Company L.P., a Delaware limited partnership (“AFCLP”), as set forth on ExhibitA hereto.
